Citation Nr: 0000279	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  94-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from September 1970 to 
July 1977.  DD Form 214s provided by the appellant also show 
service in the Air National Guard from March 1979 to July 
1992 with an additional one year, eight months, and four days 
of inactive service.  The veteran indicated that he had a 
period of active duty for training with the Reserves from 
1977 to 1979, that he was on Title 32 active duty with the 
Reserves from 1979 to 1981, and that he was on Title 10 
active duty from 1981 to 1992.  A confirmation request to the 
National Personnel Records Center (NPRC) only confirmed dates 
of active duty service from November 1970 to July 1977 and 
from March 1979 to July 1992.

The instant appeal arose from a March 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Nashville, Tennessee, which granted a claim for service 
connection for hypertension and assigned a noncompensable 
disability evaluation.  In a November 1993 rating decision an 
increased rating, to 10 percent, was granted.  Since this 
claim has not been withdrawn, an increased rating above 10 
percent remains at issue on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim remains in controversy where less 
than the maximum available benefits are awarded).  This case 
was remanded by the Board in September 1998 for further 
development and for due process reasons.


FINDING OF FACT

From his separation from service to the present, the 
appellant's service-connected hypertension has been 
manifested by diastolic pressure predominantly less than 110 
and systolic pressure always less than 200 with medication 
and without significant symptoms; one instance of moderate 
voltage criteria for left ventricular hypertrophy on 
electrocardiogram (EKG) which has not recurred on subsequent 
EKGs; consistently normal chest X-rays; and no evidence of 
arteriosclerotic complication of hypertension.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  That is, he has presented 
a claim which is plausible.  Generally, a claim for an 
increased evaluation is considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  All 
necessary development was performed.  The veteran underwent 
several VA examinations and diagnostic testing, and this case 
was remanded for further development.  He recently reported 
that all of his treatment for hypertension was performed at 
the Nashville VA Medical Center (MC), and all available 
records have been developed from this source.  He has not 
asserted that there are any missing, relevant records.  For 
these reasons, the Board finds that VA's duty to assist the 
appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

Service connection for hypertension was granted in a March 
1993 rating decision which noted that the service medical 
records revealed a history elevated blood pressure which 
normalized with medication.  A noncompensable disability 
evaluation was assigned because the service medical records 
showed that the high blood pressure medication was 
discontinued and the veteran's blood pressure readings 
remained normal at the time of his separation from service.

The Board has reviewed VA treatment records from August to 
November 1993.  An August 1993 VA treatment record revealed a 
standing blood pressure reading of 158/108 and a sitting 
blood pressure reading of 160/123.  The veteran denied 
complaints, including chest pain and dizziness.  Medication, 
namely Lisinopril, was prescribed.  VA records in September 
and October 1993 revealed blood pressure readings with 
diastolic pressure less than 110.  The veteran did not have 
any complaints and he reported that the blood pressure 
readings he took at home showed his diastolic pressure always 
less than 110.

In November 1993 the veteran underwent a VA hypertension 
examination.  The examiner noted that the veteran had "no 
subjective or objective complaints or high blood pressure."  
His blood pressure readings were 174/109, sitting; 170/99, 
lying; and 179/112, standing.  The examiner noted that the 
veteran was taking Lisinopril and that his heart was 
enlarged.  Chest X-ray was normal.  EKG showed normal sinus 
rhythm, axis, and intervals, and there was moderate voltage 
criteria for left ventricular hypertrophy.  

By a November 1993 rating decision, the disability evaluation 
for hypertension was increased to 10 percent, effective from 
the day following separation from active service.  The Board 
has reviewed additional VA outpatient treatment records dated 
from November 1993 to April 1998.  These records show that 
the veteran's blood pressure was checked regularly.  Most of 
the blood pressure readings in 1994 and 1995, including the 
readings the veteran took at home, revealed a diastolic 
pressure of less than 110.  Only three records over this 
period note blood pressure readings with diastolic pressure 
of 110 or more.  An April 1994 record noted a reading of 
174/114 with a range of readings taken at home from 156-
160/120.  As a result, the medication Nisoldipine was 
prescribed.  Another undated record, presumably later in 
1994, showed a reading of 169/110, and the veteran's 
Nisoldipine dosage was increased.

The only other record of a blood pressure reading with 
diastolic pressure over 110 was a June 1995 record showing a 
reading of 165/115.  As a result of this reading, the 
veteran's Nisoldipine dosage was again increased.  However, 
at that time the veteran reported that the diastolic pressure 
readings at home were consistently below 100.  The home 
readings revealed a range of 140-156/95-98.  Thus, the Board 
concludes that during this period, the veteran's diastolic 
pressure was predominantly below 110.

The Board notes that the medication Metoprolol was added in 
October 1995 and that by May 1996 Hydrochlorothiazide (HCTZ) 
and Metoprolol were the only medications the veteran was 
taking for hypertension.  Since June 1995, the medical 
evidence does not reveal a diastolic blood pressure reading 
in excess of 110, and most readings were in the 80s or 90s.  
Notes in the record from 1996 to 1998 indicate comments like 
"[blood pressure] looks great" and that hypertension was 
"well-controlled."

The Board further notes that none of the VA treatment records 
from 1993 to 1998 revealed significant complaints or symptoms 
of hypertension.  The veteran consistently denied shortness 
of breath, chest pain, palpitations, nausea, vomiting, or 
dizziness.  One record, dated in June 1995, noted a complaint 
of headaches; however, there are no other significant 
complaints of headaches in the medical records.

In February 1999 the veteran underwent another VA 
hypertension examination.  The examiner noted that the 
veteran had "no symptoms."  His blood pressure readings 
were 134/102, sitting; 122/92, lying; and 156/114, standing.  
Examination of the heart revealed that the point of maximal 
impulse was not displaced, rate and rhythm was regular, and 
there were no murmurs, gallops, or rubs.  Peripheral pulses 
were present without bruits.  Significantly, the examiner 
noted no evidence of "arteriosclerotic complication of 
hypertension."  Chest X-ray was unremarkable, and EKG was 
normal.

An August 1999 VA examination noted that the veteran reported 
at that time that his blood pressure was "well-controlled 
with present regimen[] of medications and he has had no chest 
pain, no shortness of breath, no strokes, and no other 
manifestations of high blood pressure."  The examiner noted 
good blood pressure control.

The veteran's hypertension is presently evaluated as 10 
percent disabling under Diagnostic Code 7101 for 
hypertension.  The regulations pertaining to rating 
cardiovascular disorders, to include hypertension, were 
changed, effective January 12, 1998.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70 (1994); Hayes v. Brown, 5 Vet. 
App. 60 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In the instant case, the Board will consider whether the 
veteran in entitled to a higher rating under both the old and 
the new regulations.

The RO had originally evaluated the veteran's hypertension 
pursuant to those regulations in effect prior to January 
1998.  However, pursuant to the Board's September 1998 
remand, in March 1999 a supplemental statement of the case 
was issued which concluded that an increased evaluation was 
not warranted under either the old or the new rating 
criteria.

According to the hypertension regulations in effect prior to 
January 1998, a 10 percent evaluation is warranted for 
diastolic pressure predominantly 100 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  "When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned."  
Id., Note 2.  A 20 percent rating is warranted for diastolic 
pressure predominantly 110 or more with definite symptoms, 
and a 40 percent rating is warranted for diastolic pressure 
predominantly 120 or more with moderately severe symptoms.  
Id.  The maximum 60 percent rating is warranted for diastolic 
pressure predominantly 130 or more with severe symptoms.  Id.

The criteria for hypertension are slightly different under 
the new regulations.  A 10 percent evaluation is warranted 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1999).  A 20 percent rating is warranted for diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Id.  A 40 percent rating is 
warranted for diastolic pressure predominantly 120 or more, 
and the maximum 60 percent rating is warranted for diastolic 
pressure predominantly 130 or more.  Id.

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to a rating in excess of 10 percent between August 1, 1992, 
and January 12, 1998 (the date of the promulgation of the new 
rating criteria) under the old rating criteria.  The medical 
evidence does not show sustained diastolic hypertension with 
diastolic readings of 110 or more with definite symptoms.  
The medical evidence shows that the veteran's diastolic 
readings over this period were predominantly in the 80s, 90s, 
and 100s.  Although there is evidence over this time of 3 or 
4 readings of 110 or more, the evidence does not reveal 
sustained readings of 110 or more.

In addition, the record is mostly silent for definite 
symptoms.  There is only one record of a complaint of 
headaches.  As noted above, VA treatment records and VA 
examination reports consistently show that the veteran denied 
symptoms of hypertension like shortness of breath, chest 
pain, palpitations, nausea, vomiting, or dizziness.  For 
these reasons, the Board does not find that an increased 
rating is warranted under the old regulations at any time 
since his separation from service.

Nor does the evidence support a finding of entitlement to a 
rating in excess of 10 percent since January 12, 1998, under 
either the old or the new regulations.  As explained above, 
at no time since August 1, 1992, has the medical evidence 
supported a finding of a rating in excess of 10 percent under 
the old criteria for hypertension.  Since the effective date 
of the new regulations, the medical evidence does not show 
that an increased rating is warranted under the amended 
rating criteria.

The Board notes that the criteria for hypertension did not 
change significantly in the amended regulations.  Other than 
slightly different notes following Diagnostic Code 7101, only 
change in the new Diagnostic Code is the elimination of the 
criteria of severity of symptoms from the regulation and the 
addition of the systolic pressure criteria.  Thus, the 
rationale for denying an increased evaluation under the old 
criteria is, in part, the same as that for denying an 
increased evaluation under the new criteria.  As detailed 
above, the veteran's diastolic pressure was not predominantly 
110 or more.  In addition, the medical evidence reveals that 
the veteran's systolic pressure has not been predominantly 
200 or more.  In fact, the medical evidence reveals that none 
of the blood pressure readings show systolic pressure of 200 
or more.  

The Board has considered the application of other Diagnostic 
Codes.  The Board does not find that the Diagnostic Code for 
arteriosclerotic heart disease (coronary artery disease) is 
for application in this case.  The Board notes that there is 
one instance in the record of findings indicating an enlarged 
heart.  However, the September 1998 Board remand requested a 
medical opinion as to whether the veteran had hypertensive 
heart disease, and the February 1999 VA examiner specifically 
concluded that there was no evidence of arteriosclerotic 
complications of hypertension.  Therefore, the Board finds 
that Diagnostic Codes referable to heart disease are not for 
application. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the Fenderson Court.  The 
Court held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson, 12 Vet. App. at 132 (emphasis in the original).  
The Court then indicated that "this distinction is not 
without importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a statement of the 
case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected hypertension, 
rather than as a disagreement with the original rating award 
for this condition.  However, the RO's July 1993 statement of 
the case and the subsequent supplemental statements of the 
case provided the veteran with the appropriate, applicable 
law and regulations and an adequate discussion of the basis 
for the RO's assignment of an initial disability evaluation 
for this condition.  In addition, the veteran's pleadings 
herein clearly indicate that he is aware that his appeal 
involves the RO's assignment of an initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in recharacterizing the issue on appeal to properly 
reflect the veteran's disagreement with the initial 
disability evaluation assigned to his service-connected 
hypertension.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The veteran was dissatisfied with his initial rating for 
hypertension.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged ratings."  
Fenderson, 12 Vet. App. at 126.  In this case, the RO granted 
service connection and originally assigned a 0 percent 
evaluation for hypertension with arteriosclerotic heart 
disease as of the day following the veteran's separation from 
service, August 1, 1992.  See 38 C.F.R. § 3.400 (1998).  
Subsequent to this decision, the RO granted a 10 percent 
disability rating, effective as of August 1, 1992.  The Board 
has reviewed all the evidence dating from the time of his 
separation from service and has determined that at no time 
from that time to the present has the evidence supported a 
rating in excess of 10 percent for the veteran's 
hypertension.  Id.; Fenderson v. West, 12 Vet. App. 119 
(1999).

For these reasons, it is found that the 10 percent evaluation 
currently assigned to the veteran's service-connected 
hypertension is adequate.  In conclusion, it is found that 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent between August 1, 
1992, and January 12, 1998, according to the old rating 
criteria, and is against an evaluation in excess of 10 
percent between January 12, 1998, and the present, under 
either the old or the new rating criteria.


ORDER

A claim for entitlement to a rating in excess of 10 percent 
for hypertension is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

